Name: Commission Regulation (EEC) No 416/85 of 19 February 1985 abolishing the countervailing charge on mandarins (including tangerines and satsumas), wilkings and other similar citrus hydrids, excluding clementines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2 . 85 Official Journal of the European Communities No L 50/ 11 COMMISSION REGULATION (EEC) No 416/85 of 19 February 1985 abolishing the countervailing charge on mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids, excluding Clementines originating in Spain whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of manda ­ rins (including tangerines and satsumas), wilkings and other similar citrus hydrids, excluding Clementines originating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 314/85 of 6 February 1985 (3) introduced a countervailing charge on mandarins (including tangerines and satsumas), wilkings and other similar citrus hydrids, excluding Clementines originating in Spain ; Whereas for this product originating in Spain there were no ' prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 314/85 is hereby repealed. Article 2 This Regulation shall enter into force on 20 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5. 1984, p. 1 . (3) OJ No L 34, 7 . 2 . 1985, p. 24 .